Title: To George Washington from Josiah Johnson, 20 December 1769
From: Johnson, Josiah
To: Washington, George

 

Sir
Decr 20th 1769.

It is with great Pleasure I sit down to inform you, that it is ⟨now⟩ in my Power to contribute my little Mite of Service to one of the gallant ⟨De⟩fenders of their Country. Nor shou’d I (however cautious it may be necessary to be in general) have ⟨hesita⟩ted a Moment to have given my hearty Assent, when you first did me the Honor of applying to me on the Subject of appointing Mr Crawford Surveyor of the 200,000 Acres specified, had I not been apprehensive, that it might interfere with a prior Engagement I lay under to Mr May. While this Doubt subsisted, Col. Washington wou’d, I am confident, have condemned me, if I had entered upon a new Resolution; but it is now totally removed, & he may depend upon my Concurrence. I am Sr with great Respect, Your very humble Servant

Josiah Johnson

